927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORN, Appellant,v.VETERANS ADMINISTRATION, et al.
No. 90-5409.
United States Court of Appeals, District of Columbia Circuit.
Feb. 20, 1991.

REMANDED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the district court's request that the case be remanded, it is


2
ORDERED that the request be granted.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.